Title: Instructions to Major General Charles Lee, 10 November 1776
From: Washington, George
To: Lee, Charles



Sir
[White Plains, 10 November 1776]

The late movement of the Enemy, and the probability of their having designs upon the Jerseys (confirmd by Sundry accts from Deserters & Prisoners) rendering it necessary to throw a body of Troops over the North River, I shall immediately follow, & the Command of the Army which remains (after Genl Heaths Division Moves to Pecks kiln’s) devolving upon you, I have to request[:]
That you will be particularly attentive that all the Intrenching & other Tools (except those in immediate use) be got together, and delivered to the Quarter master Genl or Majr Reed, who heretofore has been Intrusted with the care of them.
That you will direct the Commanding officer of Artillery to exert himself in having the Army well supplied with Musket Cartridges—for this purpose a convenient place, at a distance, should be fixed on, that the business may go on uninterupted.
That no Troops who have been furnished with arms, accoutrements, or Camp Utensils, be suffered to depart the Camp before they have delivered them either to the Commissary of Stores, or the Quarter Master Genl (or his assistant) as the case may be; taking receipts therefor in Exoneration of those which they have passed. In a particular manner let the Tents be taken care of, and committed to the Quarter masters care.
A Little time now, must manifest the Enemys designs, and point out to you, measures proper to be pursued by that part of the Army under your Command[.] I shall give no direction therefore on this head, having the most entire confidence in your Judgment, and Military exertions—One thing however I will suggest—namely, that as the appearance of Imbarking Troops for the Jerseys may be intended as a feint to Weaken us, & render the strong Post we now hold more vulnerable;

or, if they find that Troops are Assembled with more expedition, and in greater numbers than they expected on the Jersey shore to oppose them—I say, as it is possible that from one or the other of these motives they may yet pay the Army under your Command a visit, It will be unnecessary, I am perswaded, to recommend to you the propriety of Putting this Post if you stay at it, into a proper posture of defence; and guarding against Surprizes—But I would recommend it to your Consideration, whether under the Suggestion above, your retiring to Croton Bridge, & some strong Post still more Easterly (covering the other Passes thrô the Highlands) may not be more advisable than to run the hazard of an attack with unequal Numbers. At any rate, I think all your Baggage and Stores except such as are necessary for immediate use ought to be to the Northward of Croton River.
In case of your Removal from hence, I submit to the consideration of your self & the General Officers with you, the Propriety of destroying the Hay to prevent the Enemy from reaping the Benefit of it.
You will consider the Post at Crotons (or Pines) Bridge as under your immediate care; as also that lately occupied by Genl Parsons, and the other at Wrights Mill—the first I am taught to believe is of consequence—the other two can be of little use while the Enemy hover about the North River, and upon our right Flank.
General Wooster from the State of Connecticut and by Order of the Governor, with several Regiments of Militia are now, I presume, in or about Stamford. they were to receive Orders from me. of course they are to do it from you. There are also some other Regiments of Connecticut Militia who came out with Genel Saltonstall, and were annexd to Genl Parsons’s Brigade, & others, which you must dispose of as occasion & Circumstances shall require—but as by the late return many of those Regiments are reduced to little more than a large Company, I recommend the discharge of all supernumerary Officers, and the others annexed to some Brigade.
As the Season will soon oblige the Enemy to betake themselves to Winter Quarters, and will not permit our Troops to remain much longer In Tents, it may be well to consider in time where Magazines of Provision’s & Forage should be laid In for the army on the East side of Hudsons River. Pecks kiln or the Neighbourhood, would, I should think, be a very advantageous Post for as many as can be supported there—Croton Bridge may possibly be another good deposit—& somewhere more Easterly for the rest, as the Commissary, Quarter Master, &ca may assist in pointing out.
It may not be amiss to remind you, for it must (as it ought) to have some Influence upon your deliberations & measures, that the Massachusets Militia stand released from their contract the 17th of this

Instt; & that the Connecticut Militia are not engaged for any fixed Period; & by what I can learn begin to grow very impatient to return, few indeed of whom being left.
If the Enemy should remove the whole, or the greatest part of their Force to the West side of Hudsons River, I have no doubt of your following with all possible dispatch, leaving the Militia, & Invalids to cover the Frontiers of Connecticut &ca in case of Need. Given at Head Quarters near the White Plains this 10th day of Novr 1776.

Go: Washington


You are hereby authorized & Impower’d to appoint General Courts Martial for Tryals in all Cases whatsoever—to approve, or disapprove of the Judgment and to order Execution.


Go: Washington
